     Case 3:20-cv-00290-MMD-CLB Document 3 Filed 05/20/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JASON A. MAHE,                                       Case No. 3:20-cv-00290-MMD-CLB
4                                            Plaintiff                    ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                                        Defendants
8
9
     I.     DISCUSSION
10
            On May 18, 2020, Plaintiff, an inmate in the custody of the Nevada Department of
11
     Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed
12
     an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s application to
13
     proceed in forma pauperis is incomplete.
14
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
15
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
16
     action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the
17
     inmate must submit all three the following documents to the Court:
18
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
19
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
20
            page 3),
21
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
22
            official (i.e. page 4 of this Court’s approved form), and
23
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
24
     previous six-month period.
25
            Plaintiff has not submitted a Financial Certificate on this Court’s approved form or
26
     an inmate account statement for the previous six-month period. Accordingly, the Court
27
     denies Plaintiff’s application to proceed in forma pauperis (ECF No. 1) without prejudice
28
     because the application is incomplete.         The Court will grant Plaintiff a one-time
     Case 3:20-cv-00290-MMD-CLB Document 3 Filed 05/20/20 Page 2 of 3



1    extension to file a fully complete application to proceed in forma pauperis containing all
2    three of the required documents. Plaintiff will file a fully complete application to proceed
3    in forma pauperis on or before July 20, 2020. Absent unusual circumstances, the Court
4    will not grant any further extensions of time. If Plaintiff is unable to file a fully complete
5    application to proceed in forma pauperis with all three required documents on or before
6    July 20, 2020, the Court will dismiss this case without prejudice for Plaintiff to file a new
7    case with the Court when Plaintiff is able to acquire all three of the documents needed to
8    file a fully complete application to proceed in forma pauperis.       To clarify, a dismissal
9    without prejudice means Plaintiff does not give up the right to refile the case with the
10   Court, under a new case number, when Plaintiff has all three documents needed to submit
11   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not
12   to file an application to proceed in forma pauperis and instead pay the full filing fee of
13   $400 on or before July 20, 2020 to proceed with this case. The Court will retain Plaintiff’s
14   civil rights complaint (ECF No. 1-1), but the Court will not file the complaint unless and
15   until Plaintiff timely files a fully complete application to proceed in forma pauperis with all
16   three documents or pays the full $400 filing fee.
17   II.    CONCLUSION
18          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
19   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
20   application to proceed in forma pauperis with all three documents.
21          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
22   approved form application to proceed in forma pauperis by an inmate, as well as the
23   document entitled information and instructions for filing an in forma pauperis application.
24          IT IS FURTHER ORDERED that on or before July 20, 2020, Plaintiff will either
25   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
26   administrative fee) or file with the Court:
27          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
28          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two



                                                   -2-
     Case 3:20-cv-00290-MMD-CLB Document 3 Filed 05/20/20 Page 3 of 3



1           signatures on page 3),
2           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
3           official (i.e. page 4 of this Court’s approved form), and
4           (3) a copy of the inmate’s prison or jail trust fund account statement for the
5    previous six-month period.
6           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
7    application to proceed in forma pauperis with all three documents or pay the full $400
8    filing fee for a civil action on or before July 20, 2020, the Court will dismiss this action
9    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
10   when Plaintiff has all three documents needed to file a complete application to proceed
11   in forma pauperis.
12          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
13   (ECF No.1-1) but will not file it at this time.
14          DATED: May 20, 2020.
15
16                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
